While I am in sympathy with the results reached by the majority, yet the statute as I read it is so plain and unambiguous that those results, though proper in themselves, are the result of judicial legislation rather than the act of the legislature.
In addition to the sections of the statute quoted, we must consider also § 989, Rem. Comp. Stat., a prior enactment, but unmodified and unrepealed, which provides:
"In granting a divorce, the court shall also make such disposition of the property of the parties as shall appear just and equitable, having regard to the respective merits of the parties, and to the condition in which they will be left by such divorce, and to the party through whom the property was acquired, and to the burdens imposed upon it for the benefit of the children, and shall make provisions for the guardianship, custody and support and education of the minor children of such marriage."
When the clear, plain and particular language of § 988:
". . . which order shall also make all necessary provisions as to alimony, costs, care, custody, support *Page 12 
and education of children and custody, management and division of property, which order as to the custody, management and division of property shall be final and conclusive upon the parties subject only to the right of appeal; . . ."
is considered in connection therewith, the whole, in my judgment, shows a clear intent on the part of the legislature to make final only that part of the interlocutory order covering the custody, management and division of the property of the parties, and to require all other features which may be touched upon in the interlocutory order to be confirmed by the final decree as provided by § 988-1. Giving to the language used its ordinary meaning, and considering the direct requirement of confirmation in § 988-1, I see no escape from that conclusion. If the matter were finally disposed of by the interlocutory decree, then no confirmation would be necessary. To confirm is to ratify, to consummate, to make valid and binding that which was before voidable; and that meaning is so well understood by all as to be beyond question and require no citation of authority.
I am forced to the view that the alimony provisions of an interlocutory decree cease to have any effect when a final decree is entered, unless confirmed by that decree as the statute in plain terms requires.
I therefore dissent.
MITCHELL, J., concurs with TOLMAN, C.J. *Page 13